Citation Nr: 1034086	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1.  Entitlement to service connection for residuals of frostbite 
of the feet.

2.  Entitlement to service connection for arthritis of the hands.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a left eye disorder.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a bladder disorder, 
claimed as urinary leakage.

8.  Entitlement to service connection for a skin disorder of the 
left hand.



9.  Entitlement to service connection for low back disability.

10.  Entitlement to service connection for asthma.

11.  Entitlement to service connection for a heart disorder.

12.  Entitlement to service connection for duodenitis, claimed as 
stomach and abdominal pain.

13.  Entitlement to service connection for residuals of frostbite 
of the ears.

14.  Entitlement to service connection for residuals of frostbite 
of the hands.

15.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. M.S.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and July 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran testified before a Veterans Law 
Judge in a hearing at the RO in January 2009.  Since this 
Veterans Law Judge is no longer employed by the Board, the 
Veteran was afforded an additional opportunity to testify at 
another hearing, but declined to do so.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

Issues numbered 2 through 15 are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In affording the Veteran the benefit-of-the-doubt, onychomycosis 
of the toenails bilaterally and Athlete's foot and 
dermatophytosis of the skin of both feet are attributable to cold 
exposure during service.  


CONCLUSION OF LAW

Onychomycosis of the toenails bilaterally and Athlete's foot and 
dermatophytosis of the skin of both feet were incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.


Service Connection for Residuals of Frostbite of the Feet

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the in-service injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims (Court) 
has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If the Veteran's lay testimony is determined to be credible, it 
establishes two of the three elements required for service 
connection under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service continuity 
of the same symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The third element, evidence of a relationship 
between the present disability and the post-service 
symptomatology, may be established through lay testimony if the 
relationship and the disability are capable of lay observation.  
See id; Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, 
laypersons are not competent to render medical opinions.  Barr, 
see also Grover v. West, 12 Vet. App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Veteran had combat service.  The Board notes that where a 
combat wartime veteran alleges he/she suffers disability due to 
an injury incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Thus, 38 U.S.C.A. § 1154(b) is for application.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an in-service 
injury or disease can be overcome by satisfactory lay or other 
evidence which shall be sufficient proof of service occurrence or 
aggravation if consistent with the circumstances, conditions, or 
hardships of service.  38 U.S.C.A. § 1154(b).  These veterans may 
prove service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals (Court) 
articulated a three-step sequential analysis to be performed when 
a combat veteran seeks benefits under the method of proof 
provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine whether 
a veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease."  If 
a veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in service, then the veteran has produced 
"satisfactory evidence" to satisfy the first requisite step of 
analysis under the stated provision.  This determination requires 
the credibility of a veteran's evidence to be judged standing 
alone and not weighed against contrary evidence.

In the second step, the VA must then determine if the proffered 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, again without weighing a veteran's 
evidence with contrary evidence.  If these two inquiries are met, 
the Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service-connection," even if no official 
record of such incurrence exists.  At this point a factual 
presumption arises that the alleged injury or disease is service-
connected.

It is pursuant to the third step under Collette, that the VA is 
to weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its burden of 
presenting "clear and convincing evidence to the contrary," the 
presumption of service connection is then rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, applies 
only to the second element of service connection under the Caluza 
test; that is, whether an injury or disease was incurred or 
aggravated in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting the 
disability to service.  Caluza; Collette.  Competent evidence is 
required to establish a veteran's current disability and the 
nexus connecting that disability to an in service injury or 
disease.  That is, the veteran must meet his evidentiary burden 
with respect to service connection.  Collette.

In this case, the service treatment records reflect that the 
Veteran made complaints of having a "cold" or being "cold" in 
July 1945.  The exact nature of the complaints was not indicated.  
The separation examination does not reflect any findings or 
diagnosis pertaining to a cold injury/frostbite.  

Post service, there are no contemporaneous records pertaining to 
a cold injury/frostbite.  

The Veteran currently maintains that while serving in Germany, 
there was both damp and rainy weather and snowy weather during 
combat.  He related that he suffered cold injury to his feet.  He 
was told to fill a water basin with warm water and soak his feet, 
but this was the only treatment that he received.  

The Veteran was evaluated by VA in June 2007.  At that time, he 
complained of numbness and pain in his feet and having a skin 
disorder.  He stated that he was exposed to cold weather during 
service, including in Germany.  The examiner noted that there was 
no history of gangrene or amputation.  The diagnosis was 
onychomycosis of the toenails bilaterally and Athlete's foot and 
dermatophytosis of the skin of both feet.  The examiner indicated 
that the current diagnoses were seen with both cold injury and in 
cases of no cold injury.  The examiner felt that relating the 
diagnoses to in-service cold injury was speculative with the 
information available.  At his personal hearing, Dr. M.S. 
testified that cold temperatures could have caused the Veteran's 
condition.  He also essentially indicated that a report of 
treatment would not be in the service treatment records due to 
the nature of treatment during combat.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
it was determined that the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but also extends 
to the first two.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, it was noted that under section 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the medical 
condition; the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  

Davidson reaffirms the holdings in Jandreau and Buchanan that VA 
must consider the competency of the lay evidence and cannot 
outright reject such evidence on the basis that such evidence can 
never establish a medical diagnosis or nexus.  This does not 
mean, however, that lay evidence is necessarily always sufficient 
to identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent and 
does not otherwise require specialized medical training and 
expertise to do so, i.e., the Board must determine whether the 
claimed disability is a type of disability for which a lay person 
is competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, to 
specifically include varicose veins, tinnitus, and flat feet.  
See Barr; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A claimant 
generally is not competent to diagnose his mental condition; he 
is only competent to identify and explain the symptoms that he 
observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 1 
(2009).

The Board finds that the Veteran has proffered satisfactory lay 
evidence of service incurrence of cold injury.  His statements 
that his feet were exposed to cold temperatures are found to be 
competent as he is capable of those observations.  In addition, 
he is also competent to state that his feet felt cold and were 
cold to the touch.  See Layno.  His statements are also credible.  
He has consistently reported the same account of in-service cold 
exposure, both at his Board hearing and in VA treatment records.  
There is also a service treatment record which notes "cold" 
complaints which tends to support his accounts of in-service 
experiences.  The RO has verified that the Veteran served during 
World War II in Normandy, Rhineland, and Central Europe.  Dr. 
M.S. indicated that the cold temperatures could lead to the 
Veteran's medical problems.  Thus, the Board also finds that the 
proffered lay evidence furnished by the Veteran is consistent 
with the circumstances, conditions, or hardships of his World War 
II service.  

In this case, there is evidence against the Veteran's claim.  The 
normal separation examination is negative evidence which may be 
considered clear and convincing as the findings did not reveal 
cold injury at that time.  In addition, while not negative, the 
VA examiner was unable to definitively relate the current 
diagnoses to service, although the examiner essentially indicated 
that the diagnoses could be consistent with prior cold exposure.  
There is also positive evidence of record which consists of the 
one service treatment report noting "cold" complaints, Dr. 
M.S.'s general comments, and the Veteran's lay statements.  

In weighing all of the evidence of record, and in affording the 
Veteran the benefit-of-the-doubt, as required by VA law and 
regulations, the Board finds that the competent and credible 
evidence of record is in relative equipoise as to the matter of 
whether the current feet diagnoses are attributable to service.  
There is competent evidence of current diagnoses which competent 
evidence establishes could be consistent with cold exposure.  The 
Veteran has credibly testified as to his in-service cold 
exposure.  The Board finds that this positive evidence places the 
evidence in equipoise.  The evidence in this case is so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, service connection for residuals of cold exposure, 
diagnosed as onychomycosis of the toenails bilaterally and 
Athlete's foot and dermatophytosis of the skin of both feet, is 
warranted.


ORDER

Service connection for residuals of cold exposure, diagnosed as 
onychomycosis of the toenails bilaterally and Athlete's foot and 
dermatophytosis of the skin of both feet, is granted.  


REMAND

The Board previously remanded this case for the RO, in pertinent 
part, to obtain any private records.  In July 2009, the RO 
requested that the Veteran furnish the appropriate medical 
releases for this evidence, and the Veteran did not respond to 
the RO's request.  However, the Board observes that 14 medical 
releases were provided by the Veteran prior to the Board hearing 
and contain the information sought by the RO, and it is not clear 
from the record whether the Veteran was aware that his previous 
authorizations had expired (180 days had passed since he signed 
and dated them).  Thus, the Board finds that the Veteran should 
be given another opportunity to sign and date the same 
authorizations he provided in February 2009.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that 
the evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

As noted, the Veteran had combat service; thus his statements 
regarding the incurrence of his claimed medical disabilities may 
be accepted, in certain circumstances, as outlined above.  In 
light of the foregoing and the Veteran's hearing testimony 
regarding his claimed disabilities, the Veteran should be 
afforded a VA examination to assess whether claimed disabilities 
are etiologically related to service.  

With regard to the claim for a higher rating for bilateral 
hearing loss, the Veteran asserts that his service-connected 
disability has worsened since his last examination, he should be 
afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran for the purpose of 
obtaining new authorizations in order to 
obtain copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at the 14 
private physicians/facilities listed on the 
VA Form 21-4142's received in February 
2009.  Explain to the Veteran that the 
authorizations previously provided had 
expired (180 days had passed since he 
signed and dated them).  

2.  Schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of his claimed hand (residuals of 
frostbite and arthritis), erectile 
dysfunction, left eye, kidney, bladder, 
hypertension, heart, low back, asthma, skin 
disorder of the left hand, 
duodenitis/stomach, and cold injury to the 
ears disabilities.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current diagnosis had its 
clinical onset during service or is related 
to any in-service disease, event, or 
injury.  

The examiner should also indicate if 
arthritis, hypertension, or valvular heart 
disease were manifest in the initial post-
service year.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and extent of his service-connected 
bilateral hearing loss.  The examiner 
should review the claims folder prior to 
examination.  Any indicated tests should be 
accomplished.  The examiner should obtain 
the Veteran's auditory thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz, and speech recognition scores based 
on the Maryland CNC tests.  

4.  The AMC should review the medical 
opinion obtained above (in Remand paragraph 
#2) to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, AMC should return the case to the 
examiner(s) for completion of the inquiry.

5.  The AMC should then readjudicate the claims 
on appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a supplemental 
statement of the case as to any issue remaining 
on appeal, and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


